                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

KAIJUAN JULIUS,                                      )
                                                     )
                                Plaintiff,           )
                                                     )
                           v.                        )    Case No. 1:18-cv-00202-TWP-MPB
                                                     )
MARION COUNTY SHERIFF,                               )
ROBERT FLACK, Detective,                             )
                                                     )
                                Defendants.          )

          ENTRY ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       This case is before the Court on a Motion for Summary Judgment filed by Defendants

Marion County Sheriff (“the Sheriff”) and Indianapolis Metropolitan Police Department (“IMPD”)

Detective Robert Flack (“Detective Flack”). (Filing No. 40.) Plaintiff Kaijuan Julius (“Julius”)

initiated this action pursuant to 42 U.S.C. § 1983 for violations of the Fourth and Fourteenth

Amendment of the United States Constitution and Indiana state law. He seeks monetary damages

against the Sheriff and Detective Flack, for injuries sustained as a result of false arrest/

imprisonment, malicious prosecution, and abuse of process and for false arrest/ imprisonment

against the Sheriff for failure to release him from the jail in a timely manner. (Filing No. 1.) The

Defendants move for summary judgment on all claims, asserting there are no factual disputes, they

are entitled to judgment as a matter of law and entitled to qualified immunity. (Filing No. 40.)

For the following reasons, Defendants’ Motion for Summary Judgment is granted as to the claims

addressed in the motion.

                                         I.   BACKGROUND

       The following facts are not necessarily objectively true, but as required by Federal Rule of

Civil Procedure 56, the facts are presented in the light most favorable to Julius as the non-moving
party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).

       On September 30, 2015, at approximately 11:22 A.M., IMPD officers Cathy Faulk

(“Officer Faulk”) and Grace Sibley responded to a dispatch report that a person was shot at 1925

Centennial Avenue in Indianapolis, Indiana. (Filing No. 42-1.) Upon arrival at that address, the

officers found a victim lying on his back between the kitchen and living room. Id. at 1. Medics

arrived on scene and after examining the victim, pronounced him dead. Id. Homicide officers

were summoned to the scene. Id.

       Homicide Detective Flack responded to the scene at approximately 11:50 A.M. along with

Detective Tom Lehn (“Detective Lehn”). Id. When they arrived, the detectives spoke with the

responding officers. Id. Officer Faulk informed Detective Lehn that as she was driving north on

Centennial Avenue approaching the house, she saw a “late 1990’s to early 2000’s gold Pontiac

Grand Prix driving in reverse south from in front of a vacant residence at 1916 N. Centennial Av.

striking a mailbox … as the vehicle was leaving the scene.” Id. Officer Faulk described the driver

of the gold Pontiac as “a black male, early 20’s, dark complexion, wearing a baseball cap on top

of a tall afro.” Id. She described the passenger as “a black male, early 20’s, light complexion,

freckles, reddish brown hair and wearing a yellow shirt.” Id.

       The victim was subsequently identified as Dennis Vaughn, Jr. (“Vaughn”). Officers took

statements from Vaughn’s mother, Carolyn Vaughn, and his sister, Danielle Vaughn. Id. Both

were home at the time but neither saw the shooting. Id. Carolyn Vaughn reported hearing her son

tell her to “call the police.” Id. And Danielle Vaughn heard her brother say, “get out of here,”

followed by a gun shot. Id. Danielle Vaughn went upstairs to find her brother in the kitchen. Id.




                                                2
She took him to a bedroom to get a washcloth, then they went back to the kitchen where he

collapsed. Id. Danielle Vaughn reported to police that her brother sold marijuana. Id.

       Detective Lehn spoke to a neighbor, Christopher Tomasik. Id. at 2. Mr. Tomasik stated

when he arrived home, Vaughn’s truck was just pulling into the driveway. Id. The passenger in

Mr. Tomasik’s vehicle saw a male exiting Vaughn’s truck and nodded to him. Id. Mr. Tomasik

said he heard what sounded like someone working the action of a pistol. Id. Approximately ten

minutes later, Tomasik stated that he heard screaming coming from Vaughn’s house. Id. He said

he did not hear a shot. Id.

       Detective Lehn also spoke to Vaughn’s fiancé, Quinica Darden. Id. She reported that

Vaughn was worried about being robbed and mentioned it to her two weeks prior to the shooting.

Id.

       Police obtained a search warrant for the residence at 1925 North Centennial Avenue at 1:15

P.M. that day. Id. They located a safe in Vaughn’s bedroom, which contained three large clear

plastic Ziploc bags containing suspected marijuana and two firearms. Id. They also found three

smaller bags containing suspected marijuana in the victim’s bedroom closet. Id. The two firearms

were a Taurus .357 Magnum with a wooden handle containing six unfired rounds and a black

Luger Hi Pointe 9mm semi-automatic. Id. On the floor of the kitchen, police found a shell casing.

Id. It was determined to be a Luger 9mm. Id.

       On October 1, 2015, Detective Flack attended Vaughn’s autopsy conducted by Dr. John

Cavanaugh. The cause of death was determined to be a gunshot wound to the neck and shoulder.

The manner of death was determined to be homicide. Id.

       That same day, Detective Flack was contacted by Vaughn’s sister Danielle Vaughn. Id. at

3. She informed Detective Flack that Austin Ingersoll (“Ingersoll”), who had purchased marijuana



                                               3
from Vaughn before, had called him several months ago to tell him that someone named “David”

had mentioned robbing him. Id.

       On October 3, 2015, Danielle Vaughn again called Detective Flack to tell him that Reggie

Taylor (“Taylor”) could be involved in her brother’s murder. Id. Reggie Taylor is Ingersoll’s

stepfather. Danielle Vaughn informed officers that there was a gold car parked behind Taylor’s

house. Detective Flack was unable to corroborate the vehicle being present at that location but did

learn that Taylor’s girlfriend had a gold car. Id.

       Also on October 3, 2015, Detective Flack interviewed Ingersoll. Id. Ingersoll stated that

he had known David Young (“Young”) for four to five years, and that Young was trying to rob

everyone because he needed money. Id. When Ingersoll mentioned buying marijuana from

Vaughn, Young asked if he could rob Vaughn. Ingersoll said no. Taylor also inquired about

robbing Vaughn, and Ingersoll again said no because Vaughn was “like his family.” Id. Ingersoll

then positively identified Young and Taylor from two separate photo arrays. Id.

       Detective Flack took a statement from Young on October 4, 2015. Id. Young admitted

knowing Vaughn and purchasing marijuana from him but stated he had not had contact with him

in several months. Young denied killing Vaughn. Id. He stated that he had heard that a short man

with dreadlocks killed Vaughn during an argument. Id. Young stated that he had heard several

month ago that someone wanted to rob Vaughn and opined that he was killed in a drug-related

homicide. Id.

       The case came to a standstill for eight and a half months during which no new information

was uncovered. On June 29, 2016, Quinica Darden contacted the Homicide Office and reported

that a man named Deshawn Gaines (“Gaines”) said a person named “T.J.” took responsibility for

the crime in front of Gaines. Id. at 4. Gaines stated that T.J. had the first name “Kewan.” Id.



                                                     4
       Detective Flack took a statement from Gaines the same day. Id. Gaines told Detective

Flack that two weeks after the murder, he was at Eric Freeman’s house when T.J./Kewan pulled

up and they all sat in Eric Freeman’s car to “smoke”. Id.; Filing No. 42-3 at 2. Gaines said that

T.J./Kewan told them he pulled a “kick door,” a euphemism for a home invasion. (Filing No. 42-

1 at 4; Filing No. 42-3 at 2.) T.J./Kewan told Gaines that he was under the impression the victim

would not be at home, but to his surprise, the victim was at home. (Filing No. 42-1 at 4; Filing No.

42-3 at 3.) T.J./Kewan then told Gaines that “they” got into a fight and “we” shot him. (Filing No.

42-1 at 4; Filing No. 42-3 at 3.) Gaines said that T.J./Kewan worked at Subway but lost his job

last year. (Filing No. 42-1 at 4; Filing No. 42-3 at 5.) He described T.J./Kewan as a 22-year old,

short, black male, with light skin, short wave in his hair, hazel eyes, and a mustache. (Filing No.

42-1 at 4; Filing No. 42-3 at 6-7.) Deshawn Gaines was then shown two photo arrays and identified

Young in one and Taylor in the other. (Filing No. 42-1 at 4.)

       After speaking to Gaines, Detective Flack went to the Subway restaurant at 16th Street and

Centennial Avenue in an attempt to identify T.J./Kewan. Id. The manager was unable to help

identify T.J./Kewan, but he thought the owner, who was out of town at the time, might be able to

assist. Id. Several days later, Detective Flack spoke to the owner, Jeb Barden, who identified

T.J./Kewan as the Defendant, Kaijuan Ramone Julius (“Julius”). Id.

       Detective Flack then put together a photo array that included Julius’ photograph and

showed it to Gaines. Id. Gaines positively identified Julius as the person who told him that “they”

pulled a kick door and the “we” shot him. Id. He also showed Ingersoll a photo array that included

Julius’ picture, and Ingersoll pointed out Julius as someone he “has seen in the neighborhood

before,” but could not identify him by name. Id.; Filing No. 44-1 at 10.




                                                 5
       While researching Julius, Detective Flack learned that he had been arrested on October 10,

2015 (just ten days after Vaughn’s murder) for carrying a handgun without a license. He was in

possession of a Hi-Point 9mm handgun. Julius was charged with Carrying a Handgun without a

License, Class A Misdemeanor, under cause number 49G10-1510-CM-035990. (Filing No. 42-1

at 4-5; Filing No. 42-8.) He pled guilty and was sentenced on January 12, 2016 to 365 days

executed with 357 days suspended and 357 days probation. (Filing No. 42-9 at 3-4.) The firearm

was placed in the property room under case number DP15117821. (Filing No. 42-1 at 5.) When

the gun was examined it was found to be inoperable. Id.; Filing No. 42-10.

       On July 6, 2016, the Hi-Point firearm was retrieved from the property room. (Filing No.

42-1 at 5.) Examination of the firearm revealed that the firing pin was placed in backwards and

the firing pin spring was bent. (Filing No. 42-10 at 1.) IMPD modified the firearm to make it

operable so that it could run ballistics tests. Id.; Filing No. 42-1 at 5. IMPD compared the casing

found at the scene of the murder to the Hi-Point taken off Julius on October 10, 2015 and found

that casing was fired from the same gun. (Filing No. 42-10 at 1.) The bullet recovered from the

scene of the murder could not be confirmed or eliminated as having been fired by the Hi-Point

pistol seized from Julius. Id. at 2.

       After receiving the results of the ballistics tests, Detective Flack presented his Probable

Cause Affidavit and charges were filed against Julius. (Filing No. 42-6 at 2.) Julius was charged

with murder under Ind. Code § 35-42-1-1(1) and Carrying a Handgun Without a License under

Ind. Code § 35-47-2-1, before judge Mark Rothenberg. (Filing No. 42-7.) Following his arrest on

the murder charge, a Notice of Violation of Probation was filed alleging Julius had violated the

conditions of probation in his handgun case. The probation violation was transferred to Judge

Rothenberg’s court to track the murder case. (Filing No. 42-9 at 6.) A hearing on a probation



                                                6
violation allegation against Julius was continued over the next several months as the probation

violation tracked the major felony case. Id.

       The murder case was scheduled for jury trial beginning on Monday, May 8, 2017. (Filing

No. 42-6.) On May 5, 2017, the Friday before his scheduled trial to begin, the prosecutor filed a

motion to dismiss the major felony charges against Julius. That motion was granted, and Judge

Rothenberg ordered Julius released as to that case only. Id. at 8. Julius continued to be held in jail

on his probation violation, and an order of release for that case was not signed until May 11, 2017.

(Filing No. 42-9 at 7.) He was released from the Marion County Jail on May 12, 2017.

       On January 25, 2018, Julius filed the instant action against Detective Flack and the Marion

County Sheriff. He brings federal claims of False or Misleading Statements in Probable Cause

Affidavit, False Arrest, False Imprisonment, Malicious Prosecution, and Abuse of Process in

violation of 42 U.S.C. § 1983 against Detective Flack. Julius also brings claims for Abuse of

Process and Intentional Infliction of Emotional Distress in violation of Indiana state law against

Detective Flack. Id. Against the Sheriff, Julius’ brings federal claims for False Arrest and False

Imprisonment as well as a state law claim for Intentional Infliction of Emotional Distress. Id. On

April 2, 2019, the Defendants filed their Motion for Summary Judgment. (Filing No. 40.)

                                  II.     LEGAL STANDARD

       The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate if “the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to judgment as a matter of law.” Hemsworth v.



                                                  7
Quotesmith.com, Inc., 476 F.3d 487, 489-90 (7th Cir. 2007). A disputed fact must be “material,”

which means that it might affect the outcome of the case under the applicable substantive law.

Liberty Lobby, 477 U.S. at 248. Disputes over irrelevant or unnecessary facts do not preclude

summary judgment. Id. A genuine dispute of material fact exists if “there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Id. at 249.

       In ruling on a motion for summary judgment, the court reviews “the record in the light

most favorable to the non-moving party and draw[s] all reasonable inferences in that party’s

favor.” Zerante, 555 F.3d at 584 (citation omitted). “However, inferences that are supported by

only speculation or conjecture will not defeat a summary judgment motion.” Dorsey v. Morgan

Stanley, 507 F.3d 624, 627 (7th Cir. 2007) (citation and quotation marks omitted). Additionally,

“[a] party who bears the burden of proof on a particular issue may not rest on its pleadings, but

must affirmatively demonstrate, by specific factual allegations, that there is a genuine issue of

material fact that requires trial.” Hemsworth, 476 F.3d at 490 (citation omitted). “The opposing

party cannot meet this burden with conclusory statements or speculation but only with appropriate

citations to relevant admissible evidence.” Sink v. Knox Cnty. Hosp., 900 F. Supp. 1065, 1072

(S.D. Ind. 1995) (citations omitted).

                                        III.   DISCUSSION

       Julius brings the following claims against Detective Flack, Count I: §1983-False/

Misleading Statements in Probable Cause Affidavit; Count II: §1983-False Arrest; Count IV:

False Imprisonment; Count VI: §1983-Malicious Prosecution; Count VII: Malicious Prosecution;

Count VIII: §1983-Abuse of Process; Count X: Intentional Infliction of Emotional Distress. The

claims against the Sheriff are Count III; §1983-False Arrest; Count V: False Imprisonment; and

Count X: Intentional Infliction of Emotional Distress. In support of their summary judgment



                                                 8
motion, Defendants’ assert: (1) the claims based on false or misleading statements in the probable

cause affidavit fail as a matter of law because there was probable cause for Julius’s arrest; (2)

Julius’ malicious prosecution claims fail as a matter of law because probable cause existed and

there is no evidence of malicious intent; (3) there is no evidence that Detective Flack knowingly

made false statements that were material to the finding of probable cause; (4) Detective Flack is

entitled to qualified immunity; and (5) Julius was held pursuant to a valid court order until his

release. (Filing No. 41.) The Court will first address Defendants’ qualified immunity argument,

then move to the merits.

A.     Qualified Immunity

       As an initial matter, the Court notes that in their Motion for Summary Judgment,

Defendants assert “Defendants are entitled to qualified immunity from Plaintiff’s suit.” (Filing

No. 40.) However, in their accompanying brief Defendants assert only that “Detective Flack is

entitled to qualified immunity.” (Filing No. 41 at 19-20.)

       Qualified immunity protects government officials from liability “when they act in a manner

that they reasonably believe to be lawful.” Gonzalez v. City of Elgin, 578 F.3d 526, 540 (7th Cir.

2009). Put another way, government officials performing discretionary functions are entitled to

qualified immunity if their conduct could reasonably have been thought consistent with the rights

they are alleged to have violated. Borello v. Allison, 446 F.3d 742, 746 (7th Cir. 2006) (citing

Sornberger v. City of Knoxville, 434 F.3d 1006, 1013 (7th Cir. 2006)). Qualified immunity not

only protects a defendant from liability, but also from the burden of standing trial. Id. As such,

“courts should determine as early on in the proceedings as possible whether a defendant is entitled

to qualified immunity.” Id. When presented with a qualified immunity defense, the Court must

first “(1) determine whether the plaintiff has alleged the deprivation of an actual constitutional



                                                9
right and, (2) if so, determine whether that right was clearly established at the time of the alleged

violation.” Sparing v. Vill. of Olympia Fields, 266 F.3d 685, 688 (7th Cir. 2001) (citing Saucier

v. Katz, 533 U.S. 194 (2001)). Although qualified immunity is an affirmative defense, the burden

of defeating an assertion of qualified immunity rests with the plaintiff. Id. (citing Spiegel v.

Cortese, 196 F.3d 727 (7th Cir. 1999)). Accordingly, Julius bears the burden of showing that the

constitutional right allegedly violated was clearly established before Detective Flack acted by

offering either a closely analogous case or evidence that Detective Flack’s conduct so patently

violated the constitutional right that reasonable officials would know so without guidance from

courts. Gossmeyer v. McDonald, 128 F.3d 481, 496 (7th Cir. 1997) (citing Casteel v. Pieschek, 3

F.3d 1050, 1053 (7th Cir. 1993)).

       The “clearly established” standard requires the contours of the right to be sufficiently clear

such that a reasonable official would understand that what he is doing violates that right. Wilson

v. Layne, 526 U.S. 603, 614-15 (1999); Doe v. Bobbitt, 881 F.2d 510, 511 (7th Cir. 1989). In

ascertaining whether a particular right has been “clearly established,” the Seventh Circuit looks

either to binding precedent from the U.S. Supreme Court or this Circuit or, in the absence of

controlling authority on point, such a clear trend in the case law that the recognition of the right

by a controlling precedent was merely a question of time. Donovan v. City of Milwaukee, 17 F.3d

944, 952 (7th Cir. 1994).

       Defendants argue that Detective Flack is entitled to qualified immunity because “[t]here is

no evidence that [he] knowingly made false or misleading statements or omit[ted] exculpatory

evidence in his probable cause affidavit that were material to the finding of probable cause.”

(Filing No. 41 at 20.) Citing Abbott v. Sangamon Cnty., 705 F.3d 706, 714 (7th Cir. 2013),

Defendants’ assert that any mistakes Detective Flack made in writing his probable cause affidavit



                                                 10
were reasonable, and thus he is entitled to qualified immunity under the “arguable probable cause”

doctrine. (Filing No. 41 at 20.)

        In contrast, Julius alleges numerous false statements, misrepresentations and omissions of

fact in the probable cause affidavit submitted by Detective Flack. He contends “Ingersoll never

said the subject in photo number three used to hang out with David Young and, in fact, Austin

Ingersoll could not identify the subject in photo number three by name. [Filing No. 44-1 p. 10].”

(Filing No. 45 at 2.) (Emphasis in original.) He alleges Detective Flack is misleading in his

probable cause affidavit as to his investigation into the alleged “gold car” and its occupants;

Detective Flack failed to include that Deshawn Gaines and TJ/Kewan were both intoxicated and

smoking marijuana when the alleged admission was made; and Detective Flack “cherrypicked the

information from the July 12, 2016, Laboratory Exam Report without including all information.”

(Filing No. 45 at 2-4.) Finally, Julius argues Detective Flack obtained the firearm from the

evidence locker without a warrant in contradiction to the Fourth Amendment of the United States

Constitution, and had it tested but failed to include this “important fact in the probable cause

affidavit. Id. at 4.

        A “warrant request violates the Fourth Amendment if the requesting officer knowingly,

intentionally, or with reckless disregard for the truth, makes false statements in requesting the

warrant and the false statements were necessary to the determination that a warrant should issue.”

Hart v. Mannina, 798 F.3d 578, 591 (7th Cir. 2015) (citations omitted). The Seventh Circuit has

determined the right to be free from an illegal arrest based on false or misleading statements in a

probable cause affidavit is clearly established. “In 1992, in Juriss v. McGowan, we stripped an

officer of qualified immunity where only his false and misleading statements provided probable




                                                11
cause to arrest a woman aiding a fugitive.” Betker v. Gomez, 692 F.3d 854, 864 (7th Cir. 2012)

(citing Juriss v. McGowan, 957 F.2d 345, 349-50 (7th Cir. 1992)).

       At this stage of the proceedings, the Court accepts the facts in favor of Julius, the non-

moving party. Julius has presented sufficient facts to show that Detective Flack recklessly

included false or misleading statements material to the finding of probable cause. The right to be

free from arrest based on false statements in a probable cause affidavit is a constitutional right and

that right was clearly established at the time of Detective Flack’s alleged violation. Accordingly,

the Court concludes that Detective Flack is not entitled to qualified immunity and the Court will

proceed with analysis on the merits.

B.     Probable Cause

       Julius federal claims fail for the reasons explained below. Defendants seek summary

judgment on Julius’ claims for False or Misleading Statements in the Probable Cause Affidavit,

False Arrest, False Imprisonment, Malicious Prosecution, and Abuse of Process, arguing probable

cause existed for Julius’ arrest. (Filing No. 41 at 10.) Defendants assert that any false or misleading

statements Detective Flack made are immaterial and probable cause still existed to arrest Julius.

       “Probable cause to arrest is an absolute defense to any claim under Section 1983 against

police officers for wrongful arrest, false imprisonment, or malicious prosecution.” Mustafa v. City

of Chi., 442 F.3d 544, 547 (7th Cir. 2006) (citing Potts v. City of Lafayette, 121 F.3d 1106, 1113

(7th Cir. 1997)). “Police officers have probable cause to arrest when the totality of the facts and

circumstances within their knowledge at the time of the arrest would warrant a reasonable person

in believing the person has committed a crime.” Hart, 798 F.3d at 587 (citing Sangamon Cnty. at

714). As the Court said above, to violate the Fourth Amendment, a false statement on a probable

cause affidavit must have been made knowingly, intentionally, or with reckless disregard for the



                                                  12
truth.   “A reckless disregard for the truth can be shown by demonstrating that the officer

entertained serious doubts as to the truth of the statements, had obvious reasons to doubt their

accuracy, or failed to disclose facts that he or she knew would negate probable cause.” Id. (internal

quotations and citations omitted). “The materiality of an omitted … fact depends on its relative

importance to the evaluation of probable cause; an omitted fact is material if its inclusion would

have negated probable cause.” Whitlock v. Brown, 596 F.3d 406, 411 (7th Cir. 2010). If the

omitted fact would not have negated probable cause, its omission was immaterial and there was

no Fourth Amendment violation.

         Here, there were multiple facts that could have led a reasonable person to believe Julius

was involved in Vaughn’s murder. First, and most importantly, a shell casing found at the scene

of the murder was identified by ballistics tests as “having been fired by” the Hi-Point 9mm Luger

Julius was carrying when he was arrested on October 10, 2015. (Filing No. 42-10.) Second,

Gaines gave Detective Flack information that connected Julius to the murder. He said that

T.J./Kewan admitted to the home invasion and the murder, that T.J./Kewan was friendly with

Young and Taylor, and that T.J./Kewan drove “a goldish Alero kind of car.” (Filing No. 42-3 at

8.) Although Gaines was unable to identify T.J./Kewan as Kaijuan Julius, he reported that

T.J./Kewan had worked at Subway and Detective Flack verified with the manager that Julius had

worked at Subway. (Filing No. 42-1 at 4.) In addition, Ingersoll identified Julius from a photo

lineup as someone he recognized from the neighborhood. (Filing No. 44-1 at 10.) Importantly, ten

days after the murder Julius was arrested with a handgun that left a shell casing at the scene, and

that handgun was determined to be the murder weapon. These facts establish probable cause for

Julius’ arrest.




                                                 13
        Count VIII alleges abuse of process against Detective Flack in violation of § 1983. The

tort of abuse of process is governed by Indiana law, which requires: 1) ulterior motive, and 2) a

willful act in the use of process not proper in the regular conduct of the proceeding. Estate of

Mayer v. Lax, Inc., 998 N.E.2d 238, 256 (Ind. Ct. App. 2013). Thus, the starting point of inquiry

is not motive or intent, but whether a party used an improper process to accomplish a goal other

than that which the law was designed to accomplish. Id. Neither party addressed the purported

federal claim of abuse of process—other than Defendants’ assertion that the claim fails as a matter

of law because there was probable cause for Julius’ arrest. The Court agrees that the federal claim

fails as a matter of law, however, it fails because there is no federal claim for abuse of process

under § 1983. Construing all facts in the light most favorable to Julius, a reasonable fact-finder

could not find that Detective Flack’s alleged conduct gives rise to any Fourth or Fourteenth

Amendment violation for abuse of process.

        Probable cause is a complete defense to wrongful arrest and malicious prosecution claims

brought under § 1983, and there is no actionable § 1983 claim for abuse of process; accordingly,

the Court grants Defendants’ Motion for Summary Judgment as to these federal claims. 1

C.      False Statement in Probable Cause Affidavit

        Julius alleges one misstatement in the probable cause affidavit. The affidavit states that in

his interview with Detective Flack on July 4, 2016, “Austin Ingersoll … said that David Young

used to hang out with the subject in photo number three.” (Filing No. 42-1 at 4.) The subject the

affidavit refers to there is Julius. Julius also alleges three misleading statements from the probable

cause affidavit. First, the initial detective on the scene saw a gold Pontiac driving away, but Gaines



1
 The standard the Court applies in this section is irrelevant to Julius’ False Imprisonment claims, which are made
under Indiana law rather than § 1983. Defendants do not address any of Julius’ state law claims.


                                                       14
said that T.J./Kewan drove a gold Alero 2, and police never connected Julius to a gold car beyond

Gaines’ statement. Second, the probable cause affidavit omitted the fact that the conversation

between Gaines and T.J./Kewan occurred when both were intoxicated and smoking marijuana.

And third, Julius alleges Detective Flack omitted information from the laboratory report about the

firearm—he did not note in the affidavit that the bullet found at the murder scene could not be

matched to the handgun seized from Julius during his arrest on October 10, 2015.

           Defendants argue that these errors were not made knowingly, intentionally, or with reckless

disregard for the truth, and thus cannot support a claim for false statement in the probable cause

affidavit. (Filing No. 41 at 15-16.) The Court agrees. Detective Flack made one misstatement in

the affidavit. He stated Ingersoll connected Julius to Young and Taylor, when in fact it was Gaines

who connected Julius to those two persons of interest. (Filing No. 42-1 at 4; Filing No. 42-3 at 8-

9.) Ingersoll merely stated that Julius was someone he recognized from the neighborhood. (Filing

No. 44-1 at 10.) No evidence in the record indicates that this was anything more than an

unintentional inaccuracy. This statement is immaterial and its omission would not have changed

the magistrate judge’s determination that probable cause existed for Julius’ arrest. Detective Flack

attributed the connection among Julius, Young, and Taylor to the wrong source, but he did not

invent the connection.

           As for the three misleading statements or omissions Julius points out, no evidence in the

record indicates they were material to the affidavit. In other words, if Detective Flack had included

the full context of for those statements, as Julius argues he should have, it would not have negated

probable cause. The distinction between the gold Pontiac an officer reported seeing fleeing the

murder scene and the gold Alero Gaines connected to Julius is insubstantial. More important to



2
    An Alero is a model of Oldsmobile, not Pontiac.

                                                      15
the affidavit was the ballistics report, which showed that a shell casing found at the scene was

produced by the handgun Julius was arrested with ten days later. Julius argues Detective Flack

should have included in his affidavit the fact that the ballistics test could not match the bullet to

that firearm, but that fact does not negate the report on the shell casing, which puts Julius’ handgun

at the scene of the crime. Even if Detective Flack had noted the inconclusive test on the bullet,

probable cause still existed for Julius’ arrest because his handgun was placed at the scene. The

ballistics test did not rule out Julius’ handgun as the source of the bullet; it was inconclusive.

Moreover, the fact that Gaines and T.J./Kewan were intoxicated when T.J./Kewan admitted to

being involved in the murder would not negate probable cause. Detective Flack was able to

independently verify some of the information he learned from Gaines, and Gaines’ statement is

unrelated to the ballistics test that placed Julius’ gun at the crime scene.

       There is no evidence that any misstatement Detective Flack made in the probable cause

affidavit was knowing, intentional, or made with reckless disregard for the truth. Any omissions

or misleading statements in the affidavit were immaterial, as they would not have negated probable

cause. Accordingly, the Court grants Defendants’ Motion for Summary Judgment as to Julius’

federal claim of False/Misleading Statements in the Probable Cause Affidavit.

D.     Claims Against the Sheriff

       In Count III, Julius alleges “Defendant Marion County Sheriff’s actions constitute a false

arrest in violation of the Fourth and Fourteenth Amendment of the United States Constitution

which is actionable under 42 U.S.C. § 1983.” (Filing No. 1 at 6 ¶ 53.) In Count V, he alleges

“Defendant Marion County Sheriff’s actions constitute false imprisonment in violation of Indiana

state law.” Id. at 7 ¶ 55. In his Complaint, Julius asserts that he seeks monetary damages against




                                                  16
the Sheriff for false arrest/imprisonment for failure to release him after ordered to do so in a timely

manner. Id. at 1. However, Julius has designated no evidence whatsoever to support these claims.

       The designated evidence shows that Julius was at all times held pursuant to valid court

orders. The prosecuting attorney on the murder case filed a Motion to Dismiss on Friday May 5,

2017. An Order granting that motion and an Order to Release From Custody (as to this case only)

was signed by Judge Rothenberg on May 5, 2017; however, the orders were not docketed until

Monday, May 8, 2017. (Filing No. 42-6 at 8.) The probation violation matter remained pending.

On May 11, 2017, Judge Rothenberg signed an Order to Release from Custody (as to this case

only) on the probation revocation petition. (Filing No. 42-9 at 7.) The Sheriff obeyed that order

and Julius admits in his Complaint that he was released from the Marion County Jail the next day,

May 12, 2017. (Filing No. 1 at 5 ¶ 41.) These material facts are not in dispute and Julius has not

even addressed these claims in his response. Accordingly, the Court grants the Motion for

Summary Judgment as to Counts III and Count V.

E.     Remaining Claims

       The Court has granted Defendants’ Motion for Summary Judgment as to Count I

(False/Misleading Statements in Probable Cause Affidavit), Counts II and III (False Arrest), Count

VI (Malicious Prosecution), and Count VIII (Abuse of Process), all of which were brought under

§ 1983. In addition, the Court has granted summary judgment for Count V (False Imprisonment

under Indiana law). That leaves the following state law claims: Count VII (Malicious Prosecution

under Indiana law), Count IX (Abuse of Process under Indiana law), and Count X (Intentional

Infliction of Emotional Distress under Indiana law). Defendants’ has not moved for summary

judgment on these Counts. Accordingly, Defendants’ state law claims remain pending.




                                                  17
F.     Supplemental Jurisdiction

       For the reasons explained above, the federal claims alleged in this action are dismissed, but

some state law claims remain pending. The Seventh Circuit has stated that “the usual practice is

to dismiss without prejudice state supplemental claims whenever all federal claims have been

dismissed prior to trial.” Groce v. Eli Lilly, 193 F.3d 496, 501 (7th Cir. 1999); see Al’s Serv. Ctr.

v. BP Prods. N. Am., Inc., 599 F.3d 720, 727 (7th Cir. 2010) (citing 28 U.S.C. § 1367(c)(3)).

Exceptions to the general rule exist: “(1) when the statute of limitations has run on the pendent

claim, precluding the filing of a separate suit in state court; (2) substantial judicial resources have

already been committed, so that sending the case to another court will cause a substantial

duplication of effort; or (3) when it is absolutely clear how the pendent claims can be decided.”

Davis v. Cook Cnty., 534 F.3d 650, 654 (7th Cir. 2008) (quoting Wright v. Associated Ins.

Companies Inc., 29 F.3d 1244, 1251 (7th Cir. 1994)) (internal quotation marks omitted).

       Substantial judicial resources have not been expended on these claims and it is not clear

how the pendent claims will be decided. The pendent state law claims should be decided in state

court because the outcome will be based on the interpretation of a state law. See Northwest Towing

& Recovery v. State, 919 N.E. 2d 601 (Ind. Ct. Appeals 2010). The statute of limitations on these

claims tolled on the date that they were filed in this Court, so the statute of limitations will not be

a barrier if Julius decides to pursue them in state court. The Court will not exercise supplemental

jurisdiction over the state law claims and they are dismissed without prejudice.

                                      IV.     CONCLUSION

       For the reasons stated above, Defendants’ Motion for Summary Judgment is GRANTED

in part. The Motion is GRANTED as to Counts I, II, III, IV, V, VI, and VIII of the Complaint,

and those counts are DISMISSED. Defendants did not move for summary judgment as to the



                                                  18
state law claims in Counts VII, IX, and X of the Complaint. The Court declines to exercise

supplemental jurisdiction over these claims and those counts are DISMISSED without prejudice.

       SO ORDERED.

Date: 3/16/2020


DISTRIBUTION:


Jason P. Wischmeyer
WISCHMEYER LAW OFFICE
jason@wischmeyerlaw.com

Andrew R. Duncan
RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS, LLP
ard@rucklaw.com

Tara Lynn Gerber
CITY OF INDIANAPOLIS
OFFICE OF CORPORATION COUNSEL
tara.gerber@indy.gov

Anne Celeste Harrigan
CITY OF INDIANAPOLIS
OFFICE OF CORPORATION COUNSEL
anne.harrigan@indy.gov

John F. Kautzman
RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS, LLP
jfk@rucklaw.com

Edward J. Merchant
RUCKELSHAUS KAUTZMAN BLACKWELL BEMIS, LLP
ejm@rucklaw.com




                                             19
